--------------------------------------------------------------------------------

 Exhibit 10.1

Hangang Group-Hanbao Iron & Steel Co., Ltd
2250mm Hot Rolled Strip Units Construction Project
Supply Contract
English Summary/Translation

Contract No. XQ-ZG-GN-JRL-009

Date: January 16, 2008
The Buyer: Hanbao Iron & Steel Co., Ltd.
The Supplier: China GengSheng Minerals, Inc.

Pursuant to the laws and regulations of the People's Republic of China ("PRC"),
and on the basis of agreement reached through comprehensive negotiations, the
Buyer and the Supplier enter into and consent to be bound by this supply and
sales contract (the "Contract") regarding the supplies of refractory castables
and related materials for 2500 mm hot rolled strip units walking beam furnace.

1. Project Bidding Number: HBTJ0702zg025-sb

2. Products, description, and amounts:

Description Specification Quantity Unit Price       (Tons) (RMB/Ton) Total RMB
Refractory Castables LN-45 965 1560 1,505,400 Refractory Castables JR-65 22
1935.90 42,850 Refractory Castables DGG-2 456 2790 1,272,220 Refractory
Castables MK-1 298 2200 655,600 Anchorage Bricks LZ-55 96 2450 235,200

Total

      3,710,000         (US$488,158)

3. Payment and Methods

:



The total amount of contract is approximately US$ 488,158 (RMB 3,710,000). The
Buyer will pay 20% of total amounts approximately US$ 97,368 (RMB 740,000) as
the down payment within 15 days upon the effectiveness, another 40 % payment
approximately US$ 196,053 (RMB 1,490,000) within 15 days upon the delivery of
the materials to the buyer’s site, and the other 30% payment approximately US$
144.737 (RMB 1,100,000) within 10 days upon the test operation and the balance
of 10% approximately US$ 48,816 (RMB 371,000) will be held as the security and
be paid within 15 days after 12- month warranty period is mature.

4. Delivery and Inspection:

4.1

The delivery shall be completed by February 15, 2008.

4.2

The Supplier shall be responsible for all the costs from any mistakes of
delivery or any quality disparity caused by the supplier.

5. Technical Service:

5.1

The Supplier shall be responsible for providing all the technical support and
assistance during the installation period.

5.2

The Supplier shall submit the bio of the on-site technicians 20 days upon the
effectiveness of contract for the approval.

5.3

The Supplier shall be responsible for all the damages resulted from technicians’
mistakes during the contract period.

5.4

The Supplier shall be responsible for assigning at least two technicians for
on-site services. The Buyer is eligible to request the increase of technicians
when necessary.

6. Warrant & Claims:

6.1

The warranty period is 12 months and commences upon the final inspection.

--------------------------------------------------------------------------------



6.2

The Supplier shall be responsible all the costs for the repairs or exchanges of
materials or any mistakes caused by the Supplier within 15 days upon the
determination of mistakes.

6.3

The Buyer shall be eligible to deduct 5% of total sales amounts as penalty when
any malfunctions and damages occurred during warranty period.

6.4

The Supplier shall expend the warranty period when any delays of repairs caused
by the supplier during the warranty period. The Supplier shall also pay 5% of
total repairs amounts as the violation compensation. The penalty amounts will
not exceed 10 % of total amounts of purchase.

6.5

The warranty period shall be extended another 12 months upon the date of
discovering factual damages caused by the Supplier.

6.6.

The Supplier shall pay penalty for the delays of delivery or installation caused
by the Supplier:

(1)

Delay within 1-4 week, the supplier shall pay 0.5% of the total amounts of the
products to be delivered.

(2)

Delay within 5-8 week, the supplier shall pay 1% of the total amounts of the
products to be delivered.

(3)

Delay more than 9 weeks, the supplier shall pay 1.5 % of the total amounts of
the products to be delivered.

The penalty amounts for the delays of delivery will not exceed 10 % of total
amounts of contract. The Buyer is eligible to terminate the contract when the
delays of materials delivery critically impair operations over 2 months.

6.7

The Supplier shall pay the penalty of 5% of the materials amounts, which are
delayed to be delivered due to the violation of technical instructions.

7. Subcontract or Outsource:

The Supplier is not eligible to subcontract or outsource the supplies to fulfill
this contract.

8. Force Majeure



8.1



Force majeure herein means natural disasters (earthquakes, hurricanes, and
floods), wars, riots or other major upheaval. Neither party shall be liable in
damages or have the right to terminate this Agreement for any delay or default
in performing hereunder if such delay or default is caused by conditions beyond
its control including.

8.2

The impacted party shall notify another party within 15 days when force majeure
occurs and ends.

8.3

Both parties can re-negotiate the terms when the delays are expected to exceed
120 days due to the force majeure.

9. Effectiveness & Others:

This Contract will be effective upon the execution of both parties with the
certification of contract stamp. This contract has two originals that are
identical to one other held by each party. The contract will be duplicated six
copies, which the Buyer holds four copies and the Supplier holds two copies.

10. Dispute Settlement:

Both parties shall settle the disputes via negotiations possibly. Either party
can file the case under the jurisdiction of the local people's court where the
buyer is located when the consensus cannot be reached. The losing party shall be
responsible for all the suit expenses. The contract is still enforceable during
the trial.

The Buyer Hanbao Steel & Iron Co., Ltd The Supplier China GengSheng Minerals,
Inc.   (Corporate Seal )   (Corporate Seal ) Legal Rep.   Legal Rep. Shunqing
Zhang Address 232, Fuxing Rd. Handan City Address 88 Gengsheng Avenue Gongyi
City Signed by /s/Rujun Liu Signed by /s/ Xianzhou Zhang Telephone 310-6070538
Telephone 371-64059858

2

--------------------------------------------------------------------------------